833 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Demetrious FAVORS, Petitioner-Appellant,v.Dale FOLTZ, Respondent-Appellee.
No. 86-2152.
United States Court of Appeals, Sixth Circuit.
Nov. 9, 1987.

1
Before ENGEL and CORNELIA G. KENNEDY, Circuit Judges and POTTER, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner filed this action for habeas corpus relief under 28 U.S.C. Sec. 2254 attacking the constitutionality of a 1967 murder conviction.  The district court ultimately denied the relief sought and dismissed the petition.  This appeal followed the denial of a motion to reconsider.  On appeal, the parties have briefed the issues.


4
Upon consideration, we affirm for the reasons set forth in the district court's opinion and order of November 14, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation